Citation Nr: 0200661	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-13 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's care at 
St. Vincent Hospital in June 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945, and from November 1946 to February 1950.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Portland, Oregon, which 
denied the claim.  Although the Portland Regional Office (RO) 
has jurisdiction over the veteran's claims folder, this 
appeal arose from the VAMC.

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with this 
appeal, and such an appeal was scheduled for November 2001.  
However, the veteran failed to appear.  Accordingly, the 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran received emergency medical treatment from St. 
Vincent Hospital in June 1998.

3.  Although the veteran has been awarded nonservice-
connected disability pension benefits, he has not been 
granted service connection for any disability.


CONCLUSION OF LAW

The veteran is not entitled to payment for or reimbursement 
of medical expenses incurred in connection with his care at 
St. Vincent Hospital in June 1998.  38 U.S.C.A. §§ 1703, 
1728, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 17.54, 17.120 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that 38 U.S.C.A. § 1710 and 38 
C.F.R. § 17.54 provide that the Secretary shall furnish 
hospital care and medical services, which the Secretary 
determines to be needed to any veteran for a service-
connected disability, and to any veteran who has a service-
connected disability rated at 50 percent or more.  These 
rules govern basic eligibility for VA care and treatment.

When VA facilities are not able to provide economical 
hospital care or medical services, VA may, under certain 
limited circumstances, contract with non-VA facilities for 
such care and services, either on a group or an individual 
basis.  38 U.S.C.A. § 1703.  However, under these provisions, 
the admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.

The provisions of 38 U.S.C.A. § 1703 provide in pertinent 
part: 

(a)  When VA facilities are not capable of furnishing 
economical hospital care or medical services . . . or 
are not capable of furnishing the care or services 
required, VA may contract with non-Department facilities 
in order to furnish any of the following:

. . . 

(2)  Medical services for the treatment of any 
disability of a veteran who has been furnished hospital 
care and requires medical services to complete treatment 
incident to such care or services.

38 U.S.C.A. § 1703(a)(2)(B); see also 38 C.F.R. 
§ 17.52(a)(2)(ii).

VA requires that, in order to be admitted to a non-VA 
facility at VA expense, such an admission must be authorized 
in advance by VA (or within 72 hours in the case of an 
emergency).  See 38 C.F.R. § 17.54.  Moreover, VA has 
interpreted § 1703 to allow for "individual authorizations" 
as well as contracts with non-VA facilities.  See 38 C.F.R. § 
17.52(a).

Payment or reimbursement of the expenses of care, not 
previously authorized, may be paid on the basis of a timely 
filed claim if the following conditions are met:

(1)  The care was for an adjudicated service-connected 
disability or for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability or for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (emphasis in original); 

(2)  the care was provided in a medical emergency of 
such nature that delay would have been hazardous to life 
or health, and 

(3)  no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or to 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or 
practicable or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly § 17.80).  
All three requirements must be met before reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes 
v. Brown, 6 Vet. App. 66, 68 (1993).

The following facts are not in dispute: the veteran received 
emergency medical treatment from St. Vincent Hospital in June 
1998; he had received medical treatment from VA in the past; 
and he has been awarded nonservice-connected disability 
pension benefits.  However, he has not been granted service 
connection for any disability.  Consequently, as shown by the 
April 1999 Statement of the Case, the VAMC denied the claim 
finding that reimbursement was not warranted as the veteran 
had no service-connected disabilities.

The Board also notes that the veteran's daughter has 
submitted several statements to the effect that the veteran 
was being transported to the VAMC in June 1998, when the 
ambulance received notice that the VAMC refused to provide 
treatment, and the ambulance then changed direction to St. 
Vincent Hospital.  Further, the veteran's daughter has 
emphasized that the veteran had received medical treatment 
from the VAMC in the past.  In addition, she reported that 
the ambulance driver informed her that since VAMC refused to 
provide treatment, then they would have to pay for the 
treatment at another facility.

In the instant case, the Board must conclude that the 
veteran's claim must be denied as a matter of law.  The 
simple fact is that even if the veteran were to establish 
that he met the criteria of treatment for a medical emergency 
in June 1998, and demonstrated that VA or other Federal 
facilities were not feasibly available, he would still fail 
to meet the second requirement under 38 U.S.C.A. § 1728.  
Specifically, the requirement that care or services must be 
for an adjudicated service-connected disability, or for a 
non- service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a)(1)-(3).  Here, it is undisputed that the veteran 
has no service-connected disabilities.  Consequently, there 
is no legal basis upon which the veteran is entitled to 
payment of or reimbursement from VA for his private medical 
treatment received at St. Vincent Hospital in June 1998.

By this decision, the Board does not intend to convey any 
lack of sympathy to the veteran's case.  The simple fact is 
that the Board has no authority to overrule the mandatory 
statutory requirement that the veteran must have a service-
connected disability in order to be entitled to payment for 
or reimbursement of private medical expenses.  When the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law, among other things, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).

The Board notes that the VAMC did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the April 1999 Statement of the Case, including the 
requirement that he have a service-connected disability.  The 
VCAA made no changes to the statutory requirements for the 
reimbursement of private medical expenses.  Moreover, since 
this claim has been denied as a matter of law, the benefit of 
the doubt doctrine is not for application in the instant 
case.  Also, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001)).  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  Furthermore, inasmuch as the Board denied the 
claim on essentially the same basis as the VAMC, the veteran 
is not prejudiced by this action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's care at 
St. Vincent Hospital in June 1998 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

